Allowability Notice
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-21, 23-26, and 34-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, the process is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 10/20/2021.

The application has been amended as follows: 
Claim 27 now reads:
“A method for producing a three-dimensional article made from at least one fluid-phase solidifiable material using the device of claim 18, wherein at least one solidifiable material is discharged from at least one discharge opening of at least one discharge unit for additive manufacturing of the three- dimensional article, and by means of at least one fiber feed device mounted on the at least one discharge unit at least one fiber element is fed for embedding the at least one fiber element in the at least one solidifiable material being discharged and is 


Allowable Subject Matter
Claims 18-21 and 23-35 are allowed.
As currently amended claim 18 requires that the discharge unit have a fiber feed device which is movable relative to the discharge unit in a direction toward and away from an object support. The prior art of record fails to teach the limitation of relative mobility. 
	As cited in the Advisory Action, reference Mark US 2015/0314531 does teach a fiber feeding element which is vertically movable relative to an extrusion print head however key to the teaching is that the fiber feeding element is only vertically movable in a manner that is explicitly restricted from moving in any other direction [0118]. This readily impairs its incorporation into any combination of prior art fiber feed devices which are also rotatably mounted/movable.     
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712